Name: Commission Regulation (EEC) No 3740/85 of 27 December 1985 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 85 Official Journal of the European Communities No L 356/ 11 COMMISSION REGULATION (EEC) No 3740/85 of 27 December 1985 altering the export refunds on products processed from cereals and rice should be altered as shown in the Annex to this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 (4), and in particular the fifth subparagraph of Article 17 (2) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Regulation (EEC) No 3352/85 0 ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 3352/85 to the information at present available to the Commission that the export refunds at present in force HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No TillUS and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 (6) as fixed in the Annex to Regulation (EEC) No 3352/85, are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . 3 OJ No L 166, 25 . 6 . 1976, p. 1 . ( 4) OJ No L 107, 19 . 4 . 1984, p . 13 . 0 OJ No L 321 , 30 . 11 . 1985 , p . 9 . (6) OJ No L 281 , 1 . 11 . 1975, p. 65 . No L 356/ 12 Official Journal of the European Communities 31 . 12. 85 ANNEX to the Commission Regulation of 27 December 1985 altering the export refunds on products processed from cereals and rice (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.01 C (I) Barley flour, of an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 151,44 11.01 C (II) Barley flour not included under No 11.01 C (I)  11.01 D (I) Oat flour, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1 ,8 % by weight, of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated 130,99 11.01 D (II) Oat flour not included under No 11.01 D (I)  11.01 E (I) Maize flour, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 0 137,73 11.01 E (II) Maize flour, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (J)  11.01 E (III) Maize flour not included under No 11.01 E (I) and (II) Q  11.01 F Rice flour  11.02 A III (a) Barley groats and meal , of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 156,49 11.02 A 111(b) Barley groats and meal not included under No 1 1 .02 A III (a)  11.02 A IV (a) Oat groats and meal , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated 130,99 11.02 A IV (b) Oat groats and meal not included under No 11.02 A IV (a)  1 1.02 A V (a) Maize groats and meal , of a fat content, referred to dry matter, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight (') (8) 177,08 11.02 A V (b) Maize groats and meal, of a fat content, referred to dry matter, not exceeding 1 ,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (')(") 137,73 11.02 A V (c) Maize groats and meal , of a fat content, referred to dry matter, exceeding 1,3 % by weight but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (') f) 118,06 11.02 A VI Rice groats and meal  11.02 B I a) 1 (aa) Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight (2) 151,44 11.02 B I a) 1 (bb) Hulled (shelled or husked) barley not included under No 1 1 .02 B I a) 1 (aa) (2)  11.02 B I a)2(aa) Clipped oats  31 . 12. 85 Official Journal of the European Communities No L 356/ 13 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.02 B I a) 2 bb) ( 11 ) Hulled (shelled or husked) oats, of an ash content, referred to dry matter, hot exceeding 2,3 % by weight, of tegument content not exceeding 0,5 % of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated (2) 116,43 1 1 .02 B I a) 2 bb) (22) Hulled (shelled or husked) oats, not included under No 1 1.02 B I a) 2 bb) (1 1 ) (2)  11.02 Bib) 1 (aa) Hulled and sliced or kibbled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight ('Grutze' or 'Grutten') (2) 151,44 11.02 Bib) 1 (bb) Hulled and sliced or kibbled barley, not included under No 1 1.02 B I b) 1 (aa) ('Grutze' or 'Grutten') (2)  1 1 .02 B I b) 2 (aa) Hulled and sliced or kibbled oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 %, of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated ('Grutze' or 'Grutten') (2) 123,71 1 1 .02 B I b) 2 (bb) Hulled and sliced or kibbled oats not included under No 1 1.02 B I b) 2 (aa) ('Grutze' or 'Grutten') (2)  1 1.02 B II c) ( 1 ) Hulled and sliced or kibbled maize of a fat content, referred to dry matter, not . exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight ('Gruetze' or 'Grutten') (2) (8) 147,57 1 1.02 B lie) (2) Hulled and sliced or kibbled maize of a fat content, referred to dry matter, not exceeding 1 ,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight ('Gruetze' or 'Grutten') (2) (8) 113,14 1 1.02 C III (a) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  1st category (3) 201,92 1 1.02 C 111(b) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  2nd category (3) 161,54 11.02 CIV Pearled oats (3)  11.02 D II Rye not otherwise worked than kibbled 79,00 11.02 E I b) 1 (aa) Flaked barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 151,44 1 1.02 E lb) 1 (bb) Flaked barley not included under 1 1.02 E I b) 1 (aa)  1 1 .02 E I b) 2 (aa) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 %, of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 145,54 1 1 .02 E I b) 2 (bb) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content exceeding 0,1 % but not exceeding 1,5 %, of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 116,43 1 1 .02 E I b) 2 (cc) Flaked oats not included under Nos 1 1.02 E I b) 2 (aa) and 1 1.02 E I b) 2 (bb)  ex 1 1.02 E II c) ( 1 ) Flaked maize, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7 % by weight 157,41 No L 356/ 14 Official Journal of the European Communities 31 . 12. 85 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund ex 1 1.02 E He) (2) Flaked maize, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 127,89 ex 1 1.02 E lie) (3) Flaked maize, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 11.02 E II d) 1 Flaked rice  11.02 Fill Barley pellets  11.02 F IV Oat pellets  1 1.02 F V Maize pellets  11.02 G II Germ of cereals other than wheat, whole , rolled , flaked or ground 24,60 11.07 A II a) Unroasted malt, other than that obtained from wheat, in the form of flour 179,71 11.08 A I Maize starch (*) 127,14 11.08 All Rice starch (*) 182,89 11.08 A IV Potato starch (6) 127,14 11.08 A V Starches other than maize, rice, wheat, or potato starch (*)  17.02 B II a) Glucose and malto-dextrine, other than glucose containing, in the dry state, 99 % or more by weight of the pure product, in the form of white crystalline powder, whether or not agglomerated (4) 165,84 17.02 B II b) Malto-dextrine and malto-dextrine syrup ; glucose and glucose syrup not contain ­ ing, in the dry state, 99 % or more by weight of the pure product, other than glucose in the form of white crystalline powder, whether or not agglomerated (4) 127,14 17.02 F II a) Caramel , other than caramel containing 50 % or more by weight of sucrose in the dry matter, in the form of powder, whether or not agglomerated 173,73 17.02 F II b) Caramel , other than caramel containing 50 % or more by weight of sucrose in the dry matter, other than in the form of powder 120,82 21.07 F II Flavoured or coloured glucose syrup, and malto-dextrine syrup 127,14 23.03 A I Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on dry matter, of 63 % or more by weight (N x 6,25) 63,18 31 . 12. 85 Official Journal of the European Communities No L 356/ 15 (') The export refund is paid in respect of maize, groats and meal :  of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 microns,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of 150 microns. (2) 'Hulled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29. 6 . 1968 , p. 46). (3) 'Pearled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). (4) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I enjoys the same export refund as the product falling within subheading 17.02 B II . (^ The export refund is granted on products falling within this subheading which have a starch content of not less than 85 % by weight. (*) The export refund is granted on products falling within this subheading which have a starch content of not less than 78 % by weight. 0 The analytical method to be used for the determination of the fatty matter content is that printed in Annex I (method A) to Directive 84/4/EEC (OJ No L 15, 18 . 1 . 1984, p. 28). (8) The procedure to be followed for the determination of the fatty matter content is as follows :  the sample has to be crushed so that 90 % or more can pass through a sieve with an aperture of 500 microns and 100 % can pass through a sieve with an aperture of 1 000 microns,  the analytical method to be used afterwards is that which is printed in Annex I (Method A) to Directive 84/4/EEC (OJ No L 15, 18 . 1 . 1984, p. 28).